       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Grand Canyon University,                            No. CV-21-00566-PHX-DLR
10                   Plaintiff,                          ORDER
11   v.
12   Miguel Cardona, et al.,
13                   Defendants.
14
15
16         Before the Court is Grand Canyon University’s (“GCU”) emergency motion for a
17   temporary restraining order (“TRO”) and/or preliminary injunction (“PI”), which is fully
18   briefed. (Docs. 8, 23, 24, 27.) The Court held a hearing on April 12, 2021 and thereafter
19   took the matter under advisement. (Doc. 28.) For the following reasons, GCU’s motion is
20   denied.
21   I. Background
22         The Higher Education Act (“HEA”) classifies institutions of higher education
23   (“IHE”) into three categories. The first category encompasses “public or other nonprofit1
24
           1
               The HEA defines a nonprofit institution as an institution that—
25
                    (1)(i) Is owned and operated by one or more nonprofit
26                  corporations or associations, no part of the net earnings of
                    which benefits any private shareholder or individual;
27
                    (ii) Is legally authorized to operate as a nonprofit organization
28                  by each State in which it is physically located; and
       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 2 of 6



 1   institution[s]” as defined in § 101 of the HEA; the second includes “proprietary
 2   institution[s]” defined in § 102(b);2 the third covers “postsecondary vocational
 3   institution[s]” defined in § 102(c). 20 U.S.C. §§ 1001(a)(4), 1002(b), 1002(c).
 4          In 2018, GCU applied to the Department of Education (the “Department”), seeking
 5   to change its status from a § 102(b) proprietary institution to a § 101 nonprofit institution
 6   for purposes of its participation in grant programs under Title IV. The Internal Revenue
 7   Service (“IRS”) had previously recognized GCU as a 26 U.S.C. § 501(c)(3) organization.
 8   (Doc. 1-5.) The Department denied GCU’s application and refused to change GCU’s status
 9   to that of a § 102(b) IHE. (Doc. 23-1.) Without taking a position on GCU’s classification
10   as a § 501(c)(3) organization with the IRS, the Department concluded that GCU did not
11   meet the requirement that its operations were “not substantially for the benefit of any other
12   person or entity” so as to qualify as a § 101 nonprofit institution. (Doc. 23-1 at 15.) In
13   particular, the Department pointed to a services agreement, which it noted would funnel a
14   substantial portion of GCU’s net earnings to the for-profit seller and underscored the
15   significant overlap of the management of the for-profit seller and non-profit buyer. This
16   decision of the Department is not at issue here, although GCU has challenged it in a
17   separate lawsuit pending before Judge Bolton.3
18          In March 2020, Congress enacted the Coronavirus Aid, Relief, and Economic
19   Security Act, Pub. L. No. 116-136 (2020) (the “CARES Act”), which, inter alia,
20   appropriated over $14.2 billion to the Department to establish the Higher Education
21   Emergency Relief Fund (“HEERF I”). HEERF I’s funds were allocated to IHEs “to
22   prevent, prepare for, and respond to coronavirus.” See CARES Act § 18004. The CARES
23                 (iii) Is determined by the U.S. Internal Revenue Service to be
                   an organization to which contributions are tax-deductible in
24                 accordance with section 501(c)(3) of the Internal Revenue
                   Code (26 U.S.C. 501(c)(3))
25
     34 C.F.R. § 600.2.
26          2
              Section 102(b) of the HEA defines a proprietary IHE as one that, inter alia, does
27   not meet the requirements of paragraph (4) of section 101(a)—i.e., it is not a public or
     other nonprofit institution.
28          3
              See Grand Canyon Univ. v. Rosenfelt, No. 2:21-cv-177-SRB.


                                                 -2-
       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 3 of 6



 1   Act did not distinguish between the HEA’s three IHE categories in allocating HEERF I
 2   funds. GCU applied for and received HEERF I funds.
 3          In December 2020, Congress enacted the Coronavirus Response and Relief
 4   Supplemental Appropriations Act, 2021, Pub. L. No. 116-260 (2020) (“CRRSAA”), which
 5   appropriated $21.2 billion to a second Higher Education Emergency Relief Fund (“HEERF
 6   II”). However, departing from the CARES Act’s approach, Congress earmarked 89% of
 7   HEERF II to § 101 and § 102(c) IHEs and only 3% to § 102(b) IHEs. See CRRSAA § 314.
 8   In March 2021, Congress passed the American Rescue Plan Act of 2021, Pub. L. 117-2
 9   (“ARPA”), which appropriated $39.5 billion to a third Higher Education Emergency Relief
10   Fund (“HEERF III”). ARPA maintained the distinction between §§ 102(b), 101 and 102(c)
11   IHEs, earmarking 91% of HEERF III funds to §§ 101 and 102(c) IHEs and only 1% to §
12   102(b) IHEs. See ARPA § 2003. GCU applied for HEERF II and III funding, but the
13   Department’s allocation tables noted that GCU would only be allocated funds available to
14   § 102(b) IHEs.
15          GCU disputed its limited access to HEERF II and III funds and ultimately filed this
16   lawsuit on April 1, 2021. (Doc. 1.) Alarmed that the HEERF II and III funds would be
17   quickly disbursed to other schools, potentially leaving GCU unable to recover what it
18   believes it is fully owed in the interim, GCU filed its motion for TRO and/or PI on the
19   same day. In its motion, GCU argues that the Department has misclassified it as a
20   proprietary institution for purposes of allocating HEERF II and III funds. It asks the Court
21   to issue a TRO and/or a PI ordering the Department to immediately reclassify it as a
22   nonprofit IHE for purposes of HEERF II and III allocations, and to allocate those funds to
23   GCU based on this reclassification. GCU’s motion is now ripe.
24   II. Legal Standard
25          A plaintiff seeking a temporary restraining order and/or preliminary injunction
26   “must establish that he is likely to succeed on the merits, that he is likely to suffer
27   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
28   favor, and that an injunction is in the public interest.” Winter v. Natural Res. Def. Council,


                                                  -3-
       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 4 of 6



 1   Inc., 555 U.S. 7, 20 (2008); Am. Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046,
 2   1052 (9th Cir. 2009). These elements may be balanced on a sliding scale, whereby a
 3   stronger showing of one element may offset a weaker showing of another. See Alliance
 4   for the Wild Rockies v. Cottrell, 632 F. 3d 1127, 1131, 1134-35 (9th Cir. 2011). But the
 5   sliding-scale approach does not relieve the movant of the burden to satisfy all four prongs
 6   for the issuance of a preliminary injunction. Id. at 1135. Instead, “‘serious questions going
 7   to the merits’ and a balance of hardships that tips sharply towards the plaintiff can support
 8   issuance of a preliminary injunction, so long as the plaintiff also shows that there is a
 9   likelihood of irreparable injury and that the injunction is in the public interest.” Id. at 1135.
10   The movant bears the burden of proof on each element of the test. Envtl. Council of
11   Sacramento v. Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal. 2000).
12   III. Discussion
13          GCU argues that the Department’s previous determination that GCU does not
14   qualify as a nonprofit institution under § 101 of the HEA does not control its eligibility for
15   HEERF II and HEERF III funds. First, GCU argues that, because HEERF II and III are
16   emergency grants, the Department’s regulation for direct grant programs, 34 C.F.R. § 75,
17   is the relevant regulation for determining eligibility. Section 75 states that an applicant,
18   under some programs, may prove it meets the general definition of a nonprofit solely by
19   submitting proof that it is recognized by the IRS as a § 501(c)(3) organization, a condition
20   that GCU meets. Thus, even though the Department does not recognize GCU as a nonprofit
21   under HEA § 101 in the Title IV context, GCU contends that it nevertheless constitutes a
22   § 101 IHE for emergency grant purposes and therefore qualifies for greater HEERF II and
23   III relief. Section 75, however, is applicable only insofar as it is consistent with the relevant
24   authorizing statute. 34 C.F.R. § 75.1(b). The authorizing statutes for the HEERF II and III
25   funds are CRRSAA and ARPA, respectively. Looking to these two statutes, Congress
26   made the majority of the available HEERF funds available to “each institution of higher
27   education as defined in section 101 or section 102(c)” and a smaller portion available to
28   “institutions of higher education as defined in section 102(b) of the HEA.” See CRRSAA


                                                   -4-
       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 5 of 6



 1   § 314; ARPA § 2003. This language plainly conveys that eligibility is not dependent on
 2   an organization’s non-profit status under the direct grant programs, generally, but instead
 3   on its HEA status, specifically. See Roberto v. Dep't of the Navy, 440 F.3d 1341, 1350
 4   (Fed. Cir. 2006) (citation omitted) (“If the regulatory language is clear and unambiguous,
 5   the inquiry ends with the plain meaning.”). The language of § 75, which does not purport
 6   to determine a school’s HEA status, is inapplicable here, and GCU’s § 501(c)(3) status
 7   with the IRS therefore is not the sole factor determining its eligibility for HEERF II and III
 8   funds.
 9            Second, GCU argues that the Department’s prior decision regarding GCU’s HEA
10   status is not determinative because the Department did not take a position with respect to
11   GCU’s non-profit § 501(c)(3) status with the IRS and because its HEA determination was
12   for purposes of GCU’s participation in the Title IV programs specifically. This argument
13   is unpersuasive. It is of no moment that the Department did not take a position with respect
14   to GCU’s § 501(c)(3) status with the IRS because, as discussed above, this status is not the
15   sole factor considered in determining eligibility for HEERF II and III funds. Moreover,
16   the Department specifically stated in its denial that GCU “does not satisfy the Department’s
17   definition of a nonprofit.” (Doc. 23-1 at 16.) Although the Department determined GCU’s
18   proprietary HEA status in the context of Title IV benefits, GCU has provided no authority
19   indicating that an institution’s HEA status varies across HEA benefits and programs.
20   IV. Conclusion
21            Based on a plain reading of the authorizing statutes, it is an organization’s HEA
22   status that determines eligibility for HEERF II and III funds. The Department has
23   previously classified GCU as a § 102(b) proprietary institution under the HEA. Although
24   GCU is challenging that classification decision in a case pending before another judge in
25   this district, it has not directly challenged it here. The specific argument that GCU has
26   advanced in this case—that it has been misclassified as a § 102(b) IHE for HEERF II and
27   III purposes because eligibility under those programs is determined under § 75, rather than
28   under § 600.2—is unlikely to succeed. As a result, GCU has not demonstrated the


                                                 -5-
       Case 2:21-cv-00566-DLR Document 29 Filed 04/13/21 Page 6 of 6



 1   existence of serious questions going to the merits in this matter. Because GCU has failed
 2   to meet its “serious questions” burden, the Court need not turn to the other Winter factors,
 3   and neither a temporary restraining order nor a preliminary injunction is appropriate.
 4          IT IS ORDERED that GCU’s motion for TRO and/or PI (Doc. 8) is DENIED.
 5          Dated this 13th day of April, 2021.
 6
 7
 8
 9
                                                   Douglas L. Rayes
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
